DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
“an initial compensation baseline,” (as recited in claim 17);
“resistance to movement,” (as recited in claim 17);
“compensation,” (as recited in claim 17);
“interference in the specific movements,” (as recited in claim 17); 
“baseline level of capacity of stimulation,” (as recited in claim 17); and
“compensation events” (as recited in claim 20).  

Claim Objections
Claim 1 is objected to because of the following informalities:  
In claim 1, line 11, it appears --the-- should be inserted before “second level of discomfort” for proper grammar. 
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, Applicant recites “applying a first electrical current and second electrical current . . . to identify a first level of discomfort”  and applying the first electrical current and the second electrical current . . . to a second location . . . to identify a second level of discomfort at the second location.” 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 7, 8, 9, 13, 14, 15, and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4, 9, 6, 7, and 14 respectively, of U.S. Patent No. U.S. Patent No. 10,799,174.
As outlined in the below table claim 1 of the patent recites all the steps of claim 7 of the instant application except for using a set of electrodes (the patent only recites  “an electrode”). 
Instant Application
U.S. Patent No. 10,799,174
7. A method of determining muscle efficiency in a muscle comprising: 
applying a first electrical current and second electrical current with a stimulator via a set of electrodes to a muscle 
1. A method of determining muscle efficiency in a muscle comprising: 
applying a first electrical current and second electrical current via an electrode to a muscle 
wherein the first electrical current acts as a carrier frequency and the second electrical current is a pulsed direct current in the frequency range between 5 hz and 20,000 hz with a pulse waveform that stimulates an action potential of nerves connected to the muscle; and
wherein the first and second electrical currents are pulsed direct currents in the frequency range between 5 hz and 20,000 hz; applying the second electrical current with a pulse waveform that starts at a resting potential, goes up over 100 m V, and comes down with a refractory phase via a stimulator, wherein the first electrical current acts as a carrier frequency and the second set of electrical current serves as a stimulation pulsed waveform current to stimulate an action potential of nerves connected to the muscle; and 
determining an initial baseline of a pulsed amplitude level of power by applying to the muscle a first application of the first electrical current and the second electrical current during which a power level of the first electrical current and the second electrical current is increased during the first application to identify the power value at which a patient reports a first initial sensation of electrical stimulation as the initial baseline of a pulsed amplitude level of power; 
determining a muscle efficiency by comparing an initial baseline of a pulsed amplitude level of power as the power increases during a first application of the first electrical current and the second electrical current that is reported as an initial sensation of electrical stimulation by a patient with 
determining a second pulsed amplitude level of power by applying to the muscle a second application of the first electrical current and the second electrical current during which a power level of the first electrical current and the second electrical current is increased during the second application to identify the power value at which a patient reports a second initial sensation of electrical stimulation as the second pulsed amplitude level of power; and 
a second pulsed amplitude level of power for the first electrical current and the second electrical current as the power increases during a second application of the first electrical current and the second electrical current that is reported as the initial sensation of electrical stimulation by the patient, 
determining a muscle efficiency by comparing the initial baseline of the pulsed amplitude level of power with the second pulsed amplitude level of power as an index of improved muscle efficiency between the first application and the second application of the first electrical current and the second electrical current with the stimulator.
comparing an initial baseline of a pulsed amplitude level of power with second pulsed amplitude level of power

where a level of initial sensation of electrical stimulation provides an index of improved muscle efficiency.



	It has been held that the mere duplication of parts has no patentable significance unless a new and unexpected result is produced (see MPEP§ 2144.04, part VI, B). In this instance, there has been no unexpected result disclosed. The provision of more than one electrode (a set of electrodes instead of a single electrode) simply provides for applying more locations of the same currents to the muscle which gives the expected result of the muscle receiving the currents at additional locations. Thus the provision of a set of electrodes is obvious. 


Instant Application
U.S. Patent No. 10,799,174
8. The method of claim 7 further comprising: providing treatment between the first application and the second application wherein the treatment causes the second pulsed amplitude level of power reported as the second initial sensation to be lower than the initial baseline pulsed amplitude level of power thereby indicating improved natural feedback responses from a nervous system of the patient during treatment.
2. The method of claim 1 further comprising providing treatment between the first application and the second application causing a lowered pulsed amplitude level of power for the first electrical current and the second electrical current reported as the initial sensation of electrical stimulation by the patient indicates improved natural feedback responses from the brain during treatment.
9. The method of claim 7, wherein muscle efficiency is determined from relative changes in repeated applications of increasing pulsed amplitude levels of power of the first electrical current and the second electrical current that are reported as corresponding repeated initial sensations of electrical stimulation by the patient.
4. The method of claim 1 wherein muscle efficiency is determined from relative changes in repeated applications of increasing pulsed amplitude levels of power of the first electrical current and the second electrical current that are reported as the initial sensation of electrical stimulation by the patient.
13. The method of claim 7, wherein the muscle efficiency baseline level is determined as a recorded level of pulsed voltage of the second electrical current at a constant stimulation pulsed waveform frequency reached when the first initial sensation of electrical stimulation is reported during the first application of increasing pulsed amplitude levels of power.
9. The method of claim 8 wherein the   muscle efficiency baseline level is determined as a recorded level of pulsed voltage of the second electrical current at a constant stimulation pulsed waveform frequency reached when an initial sensation of    electrical stimulation is reported during the first application of increasing pulsed amplitude levels of power.
14. The method of claim 9 further comprising: 
making determinations of muscle efficiency between an agonist muscle and a respective antagonist muscle as a determination of the balance of muscle strength for the agonist/antagonist muscle group by comparing muscle efficiency measured voltage levels of the first electrical current and the second electrical current being reported as initial sensation of electrical stimulation by the patient when applied separately to the agonist muscle and the respective antagonist muscle.
6. The method of claim 4 further 
including 
making determinations of muscle efficiency in an agonist muscle and in a respective antagonist muscle by comparing muscle efficiency measured voltage levels of the first electrical current and the second electrical current being reported as an initial sensation of electrical stimulation by the patient between the agonist muscle and antagonist muscle as a determination of the balance of muscle strength for the agonist/antagonist muscle group.
15. The method of claim 7 further comprising: 
increasing the pulsed amplitude level of power of the first application above the muscle efficiency baseline level as indicated via the level of initial sensation to a second higher, pulsed amplitude level of power that causes compensation indicated by a level of discomfort from stimulated contractions as a determination of a baseline level of capacity of stimulation as indicated via a minimum inefficiency level.
7. The method of claim 1 further 
comprising 
increasing the pulsed amplitude level of power of the first application above the baseline level to a higher pulsed amplitude level of power that causes compensation by causing a resistance to movement of the muscle during specific movements of muscle exercise indicated by an interference in the specific movements and a determination of a baseline level of capacity of stimulation at the pulsed amplitude level of power that causes compensation as indicated via a minimum inefficiency level.
16. The method of claim 7, wherein determining the muscle efficiency by comparing the initial baseline of the pulsed amplitude level of power as the power increases during the first application of the first electrical current and the second electrical current with the second pulsed amplitude level of power as the power increases during the second application of the first electrical current and the second electrical current both occur during specific movements of muscle exercise to track patient progress.
14. The method of claim 1 wherein determining a muscle efficiency by comparing the initial baseline of the pulsed amplitude level of power as the power increases during the first application of the first electrical current and the second electrical current with the second pulsed amplitude level of power for the first electrical current and the second electrical current as the power increases during the second application of the first electrical current and the second electrical current both occur during specific movements of muscle exercise to track patient progress.



Allowable Subject Matter\
Claims 1-6 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 7-16 would be allowable if a terminal disclaimer is filed as mentioned in the above double patenting rejection. 
Claims 17-20 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:  
Claims 1-6 have been indicated as containing allowable subject matter primarily for the steps of applying a first electrical current and second electrical current to a first location on a muscle, wherein the first electrical current acts as a carrier frequency and the second electrical current is a pulsed direct current in the frequency range between 5 hz and 20,000 hz with a pulse waveform to identify a first level of discomfort at the first location on the muscle; applying the first electrical current and the second electrical current with the stimulator via a second set of electrodes of the electrode array to a second location at the muscle to identify a second level of discomfort at the second location at the muscle; and comparing the first level of discomfort from the first location to second level of discomfort. 
Claims 7-16 have been indicated as containing allowable subject matter primarily for the steps of applying a first electrical current and second electrical current to a muscle wherein the first electrical current acts as a carrier frequency and the second electrical current is a pulsed direct current in the frequency range between 5 hz and 20,000 hz with a pulse waveform; and determining an initial baseline of a pulsed amplitude level of power by applying to the muscle a first application of the first electrical current and the second electrical current during which a power level of the first electrical current and the second electrical current is increased during the first application to identify the power value at which a patient reports a first initial sensation of electrical stimulation as the initial baseline of a pulsed amplitude level of power; determining a second pulsed amplitude level of power by applying to the muscle a second application of the first electrical current and the second electrical current during which a power level of the first electrical current and the second electrical current is increased during the second application to identify the power value at which a patient reports a second initial sensation of electrical stimulation as the second pulsed amplitude level of power; and comparing the initial baseline of the pulsed amplitude level of power with the second pulsed amplitude level of power.
	Claims 17-20 have been indicated as allowed, primarily for the steps of applying a first electrical current to a muscle to create a carrier frequency at a bi-phasic current at a frequency range between 1,000 Hz and 20,000 Hz; applying a second electrical current to the muscle, along with the first electrical current, as a pulsed, direct current with stimulation frequency setting range between 5 Hz and 1,000 Hz, wherein the application of the second electrical current has a pulsed waveform; determining an initial compensation baseline of a pulsed amplitude level of power by applying to the muscle increasing the pulsed amplitude level of power of a first application of the first electrical current and the second electrical current to a level of power that causes compensation by causing a resistance to movement of the muscle during specific movements of muscle exercise indicated by an interference in the specific movements and a determination of a baseline level of capacity of stimulation at the pulsed amplitude level of power that causes compensation to indicate a minimum inefficiency level; determining a second compensation pulsed amplitude level of power by applying to the muscle increasing the pulsed amplitude level of power of a second application of the first electrical current and the second electrical current to a level of power that causes a second compensation by causing a second resistance to movement of the muscle during specific movements of muscle exercise indicated by an interference in the specific movements.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Palmero et al. teaches a method of applying multiple sets of currents to a muscle but they are silent on the use of a carrier frequency as one of the currents. Nekhendzy et al. teaches the application of a combined direct current and carrier frequency but is silent on whether the direct current is pulsed in a frequency range between 5 hz and 20,000 hz. Similarly, Sporer and Eichhorn teach a therapeutic application of a combination of direct current and a carrier frequency, but is silent on whether the direct current is pulsed in a frequency range between 5 hz and 20,000 hz.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL J COLILLA whose telephone number is (571)272-2157.  The examiner can normally be reached Mon.-Fri., 7:15 AM-4:45 PM (Eastern Time).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached at 571-272-7723.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




	
/DANIEL J COLILLA/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        November 4, 2022